Exhibit 10.1
 
 February 5, 2009




The Talbots Inc.
One Talbots Drive
Hingham, MA 02043




Re:
Loan Facility Agreement



Gentlemen/Ladies:


We are pleased to inform The Talbots Inc. (the "Company") that we agree, subject
to the terms and conditions set forth or referred to in this letter agreement,
to provide to the Company a loan facility as more fully described in the
attached summary of terms (the "Summary of Terms").  We are providing this loan
facility to be used by the Company and its subsidiaries to repay and retire all
outstanding indebtedness under the Term Loan Agreement, dated July 24, 2006,
among the Company, each of the lenders party thereto and Mizuho Corporate Bank
Ltd, as agent.


In addition, our obligation to provide such loan facility shall be subject to
(i) completion of satisfactory confirmatory due diligence, (ii) the negotiation,
execution and delivery of definitive documentation which shall be mutually
satisfactory to the Company and us and consistent with the Summary of Terms and
(iii) satisfaction of the other conditions set forth or referred to in the
Summary of Terms (or such definitive documentation).


This letter agreement is made solely for the benefit of parties hereto and may
not be relied upon or enforced by any other person.  This letter agreement and
all or a portion of the commitment contained herein may be assigned to one or
more of our subsidiaries.  This letter agreement may be amended or modified only
by a writing signed by the parties hereto.  This letter agreement may be
executed in one or more counterparts, all of which, taken together, shall
constitute one and the same agreement.  This letter agreement shall be governed
by and construed in accordance with the laws of the State of New York.


If the above is acceptable, please so confirm by signing and returning a copy of
this letter agreement to the undersigned no later than 5:00 p.m., New York City
time, on February 6, 2009, whereupon this letter agreement and each counterpart
hereof will constitute a binding agreement between the Company and us.  Our
agreements contain herein and in the Summary of Terms will expire at such time
in the event we have not received such confirmation.  Thereafter, our accepted
agreements hereunder will expire on March 31, 2009.
 
 

  Very truly yours,           AEON CO., LTD.                  
 
By:
   /s/ Masaaki Toyoshima      
Name: Masaaki Toyoshima
     
Title: Vice President
                Chief Financial Officer & CEO, GMS Business  

 
Accepted and agreed to this 5th
day of February, 2009:



THE TALBOTS INC.              
By:
   /s/ Trudy F. Sullivan     Name: Chief Executive Officer and President    
Title: Chief Executive Officer and President        

 
Attachment:   Summary of Terms and Conditions



--------------------------------------------------------------------------------


 
The Talbots, Inc.
 
LOAN FACILITY AGREEMENT
 


 
These terms are not exhaustive and provide a summary only of the principal terms
and conditions of the Loan Facility Agreement described herein (the “Facility
Agreement”).  The parties have agreed that the Facility Agreement will be based
on the Term Loan Agreement, dated as of July 16, 2008, between The Talbots, Inc.
and Aeon (U.S.A.), Inc. (the “Existing Loan”) except (i) to the extent necessary
to reflect the terms below and (ii) such additional conditions, undertakings,
representations and warranties, events of default and other provisions as may be
considered necessary or appropriate by the Lender for a transaction of this
nature and which are reasonably agreed in final documentation between the Lender
and the Borrower.  Each party acknowledges that certain information provided in
connection with the proposed transaction is confidential.  Each party agrees
that it will not disclose such information to any other party except to its
legal counsel or tax advisors or as required for the completion of the
transaction described herein.
 
Borrower:
The Talbots, Inc.
   
Lender:
Aeon Co., Ltd. or one or more subsidiaries of Aeon Co., Ltd. (the “Lender”).
   
Principal Amount
U.S.$200 million.
   
Purpose:
Proceeds of the borrowing under the Facility Agreement (the “Loan”) will be used
by the Borrower and its subsidiaries solely to repay all of the outstanding
indebtedness under the Term Loan Agreement, dated July 24, 2006 (as amended),
among the Borrower, each of the lenders party thereto and Mizuho Corporate Bank
Ltd, as agent (the “Acquisition Loan”).
   
Availability:
The full amount of the Loan must be drawn in a single drawing on the Closing
Date.  Amounts borrowed under the Facility Agreement that are repaid or prepaid
may not be reborrowed.
   
Repayment:
The entire principal amount of the Loan, less any prepaid amounts, shall be
repaid in U.S. Dollars in full on the Maturity Date (as defined below).
   
Voluntary Prepayments:
The Loan may be prepaid, in whole or in part, at par plus accrued and unpaid
interest and any break funding loss incurred upon not less than three
business days’ in Japan prior written notice, at the option of the Borrower at
any time.

 

--------------------------------------------------------------------------------


Mandatory Prepayments:
The Loan shall be prepaid with (a) 50% of Excess Cash Flow (to be defined), (b)
75% of the net cash proceeds of all asset sales or other dispositions of
property by the Borrower and its subsidiaries (including 75% of the net proceeds
from the sale of stock of any subsidiary of the Borrower and insurance and
condemnation proceeds, provided, however, that in case of the sale of J.Jill, it
should be 100% of the net proceeds from the sale of J. Jill), (c) 100% of the
net cash proceeds of issuances, offerings or placements of debt obligations of
the Borrower and its subsidiaries (subject to exceptions to be agreed upon) and
(d) 50% of the net cash proceeds of issuances of equity securities of the
Borrower and its subsidiaries (subject to exceptions to be agreed upon).
   
Interest Rate:
LIBOR plus 6.00%.  Interest on the Loan will be payable on the last day of each
six month interest period in arrears.
 
“LIBOR” means the six month London interbank offer rate expressed as a
percentage rate per annum which appears on the Telerate Page 3750 as of 11:00
a.m., London time, on the day that is two business days prior to the proposed
funding date.
 
All computations of fees and interest shall be made on the basis of a 365-day
year and actual days elapsed.
   
Closing Date:
On the earlier to occur of (i) February 27, 2009 and (ii) three business days in
Japan after satisfaction (or waiver) of all conditions precedent to borrowing.
   
Maturity Date:
The Loan will mature six-months after the Closing Date; provided, that, the
Borrower shall have the option to extend the maturity for additional six-month
periods, up to the third anniversary of the Closing Date (such date, as
extended, the “Maturity Date”).
   
Security; Ranking:
The Loan will be a unsecured general obligation of the Borrower ranking pari
passu with all other unsecured and unsubordinated indebtedness of the Borrower.
 
Neither the Borrower nor any of its subsidiaries may create, assume or suffer to
exist any lien securing indebtedness incurred after the Closing Date without
granting a pari passu lien to the Lender to secure the Loan made under the
Facility Agreement.
   
Guarantees:
The obligations under the Facility Agreement will be fully and unconditionally
guaranteed on a senior, joint and several basis (the “Guarantees”), by all of
the existing and future direct and indirect subsidiaries of the Borrower
(collectively, the “Guarantors”).
 
Each Guarantee will be the unsecured general obligation of the applicable
Guarantor, ranking pari passu with all other unsecured and unsubordinated
indebtedness of such Guarantor.

 

--------------------------------------------------------------------------------




Default Rate:
Upon the occurrence and during the continuance of a de-fault, interest will
accrue on any principal or other amount payable under the Loan at a rate of
15.00% per annum in excess of the applicable interest rate and will be payable
on demand.
   
Conditions Precedent to
Borrowing:
Substantially the same as provided under the Existing Loan and usual for
facilities of this type.
   
Representations and
Warranties:
The Facility Agreement and the other definitive documentation relating to the
Loan (the “Loan Documents”) will contain representations and warranties relating
to the Borrower and its subsidiaries that are usual and customary for
transactions of this nature or required by the Lender for this transaction in
particular.
   
Covenants:
The Loan Documents will contain restrictive covenants relating to the Borrower
and its subsidiaries that are usual and customary for transactions of this
nature, or required by the Lender for this transaction in particular, including:
 
Financial Covenants: None.
 
Affirmative Covenants: Payment of obligations, maintenance of existence,
compliance with laws, maintenance of property, insurance, inspection of
property, books and records, notices, use of proceeds, further assurances.
 
Negative Covenants: Written consent of the Lender (in its sole discretion) shall
be required prior to incurrences of indebtedness, liens, fundamental changes
(including mergers, consolidations, etc.), dispositions of property (including
sales of stock of subsidiaries), restricted payments, investments, transactions
with affiliates and other related parties, sale leaseback transactions, swap
agreements, changes in fiscal periods, negative pledge clauses, clauses
restricting subsidiary distributions and lines of business.
     
Reports:
The Lender shall receive the following reports:      
 
·
audited annual financial statements of the Borrower within 120 days after the
end of each fiscal year of the Borrower;
       
·
unaudited quarterly financial statements of the Borrower within 60 days after
the end of each fiscal quarter of the Borrower; and        
·
Such other information and reports as reasonably requested by the Lender from
time to time.

 

--------------------------------------------------------------------------------


 
Events of Default:
Customary for the type of transactions proposed and others to be reasonably
specified by the Lender relating to the Borrower and its subsidiaries (subject,
where appropriate, to thresholds and grace periods to be agreed upon), including
nonpayment of principal, interest or other amounts, violation of covenants,
incorrectness of representations and warranties in any material respect, cross
default and cross acceleration, bankruptcy, material judgments or material
adverse change.
 
In case an event of default shall occur and be continuing, the Lender, by notice
in writing to the Borrower, may declare the principal of, and all accrued
interest on, the Loan to be due and payable immediately.  If a bankruptcy event
of the Borrower occurs, the principal amount of and accrued interest on the Loan
will be immediately due and payable without any notice, declaration or other act
on the part of the Lender.
   
Cost and Yield Protection:
Usual for facilities and transactions of this type, including customary
increased costs and tax gross-up provisions.
 
In addition, upon any voluntary or mandatory prepayment of the Loan, Borrower
shall reimburse Lender for costs associated with early termination of any
currency hedging arrangements relating to the Loan.
   
Expenses and
Indemnification:
The Loan Documents will contain standard indemnification provisions of the
Lender, its affiliates, officers, directors and employees that are usual and
customary for transactions of this nature or required by the Lender for this
transaction in particular.
 
In addition, all out-of-pocket expenses (including, legal fees) of the Lender in
connection with the making of the Loan and for the exercise and enforcement
thereof will be paid by the Borrower upon demand from the Lender.
   
Borrower Account:
The Borrower shall open an account at a bank designated by the Lender.
   
Language:
English.
   
Governing Law:
[TBD].

 
 
 

--------------------------------------------------------------------------------














